Entered: October 23rd, 2018
                                  Case 18-12528   Doc 61   Filed 10/23/18    Page 1 of 2
Signed: October 22nd, 2018

SO ORDERED




         IN THE UNITED STATES BANKRUPTCY COURT FOR DISTRICT OF MARYLAND
                                 (GREENBELT DIVISION)

                                                       *
         In Re:                                        *      Case No.: 18-12528 WIL
                                                       *      Chapter 13
         RANDY THOMAS,
         TANISHA THOMAS,                               *
                                                       *
                              Debtors.
                                                       *
         *         *          *      *     *      *    *      *       *      *       *          *   *

                                                      ORDER

                   After reviewing Counsel’s First Interim Application for Allowance of Attorney’s Fees

         and Costs for Services Performed to be Paid as an Administrative Priority Claim by the Chapter

         13 Trustee, and any opposition filed thereto, notice having been given, it is hereby

                   ORDERED, that Counsel’s First Interim Application for Allowance of Attorney’s Fees

         and Costs for Services Performed to be Paid as an Administrative Priority by the Chapter 13

         Trustee Claim is GRANTED; and it is further
                 Case 18-12528       Doc 61   Filed 10/23/18   Page 2 of 2



       ORDERED, that the Chapter 13 Trustee shall pay to Counsel for the Debtor in the above

matter the amount of $8,480.02, which amount is composed of $7,092.25 in attorney’s fees and

$1,387.77 in costs.


cc:    Chapter 13 Trustee
       Debtor
       Debtors’ Counsel
       All Creditors on the Matrix


                                      END OF ORDER




                                              2
